EXHIBIT 10.42


Amendment No. 1 to the
Huron Consulting Group Inc.
2003 Equity Incentive Plan
 
 
This Amendment No. 1 to the Huron Consulting Group Inc. 2003 Equity Incentive
Plan (the “Plan”) is effective as of November 1, 2006.
 
WITNESSETH:
 
WHEREAS, pursuant to Section 14(a) of the Plan, the board of directors of Huron
Consulting Group Inc. (the “board”) may amend the Plan; and
 
WHEREAS, the board has determined to amend the Plan;
 
NOW, THEREFORE, the Plan is amended as follows:

1. The last paragraph of Section 3 of the Plan is hereby amended and restated in
its entirety as follows:
 
“In the event of a merger, consolidation, reorganization, recapitalization,
stock split, stock dividend, extraordinary dividend, or other similar change in
the structure or capitalization of Company, the Administrator shall make an
appropriate adjustment to the (a) number and kind of Shares or other securities,
cash or property that may be delivered under the Plan, (b) number and kind of
Shares or other securities, cash or property subject to outstanding Awards, (c)
exercise price of outstanding Equity Options and Equity Appreciation Rights and
(d) other characteristics or terms of the Awards as the Administrator may, in
its sole discretion, determine appropriate to equitably reflect such
transaction, change or distribution.”